 



Exhibit 10.1

07/28/2004

AGREEMENT

      This agreement (the “Agreement”) is entered into effective as of July 1,
2004 (the “Effective Date”), between: (i) KLA-TENCOR CORPORATION, a Delaware
corporation (“KLA-Tencor”) and (ii) THERMA-WAVE, INC., a Delaware corporation
(“Therma-Wave”). KLA-Tencor and Therma-Wave are sometimes referred to
individually as a “Party” or collectively as the “Parties”.

RECITALS

      This agreement is made with reference to the following facts:

      KLA-Tencor is the owner of various patents and patent applications related
to Scatterometry Technology;

      Therma-Wave is the owner of US Patents Nos. 6,608,689, 6,567,213,
5,973,787, and 6,704,661 (the “TW Patents”) and 6,707,056 (the “Edge Patent”);
and is also the owner of US Patents Nos. 5,619,548, 6,453,006, 6,507,634,
6,643,354, 6,754,305, 6,408,048, 6,512,815, and 6,678,349 and the owner of US
Patent Application Nos. 10/053,373, and 09/969,561 (the “XRR Patents”);

      Effective as of January 25, 2001, KLA-Tencor and Therma-Wave entered into
a Settlement and License Agreement (the “2001 Settlement Agreement”);

      Effective as of October 1, 2002, KLA-Tencor, Sensys Instruments and
Therma-Wave entered into a Settlement Agreement (the “2002 Settlement
Agreement”).

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES AND COVENANTS CONTAINED
IN THIS AGREEMENT, THE PARTIES HEREBY AGREE AS FOLLOWS:

      1 — DEFINITIONS. As used in this Agreement, the following capitalized
terms shall have the following respective definitions:

      1.1 “Scatterometry Technology” shall mean technology for measuring a
lateral dimension of a measurement target on a substrate by detecting light
scattered by such measurement target.

      1.2 “Scatterometry Product” shall mean an optical metrology device that:



  i) includes Scatterometry Technology;     ii) is so configured (by Therma-Wave
or a third party) as to enable its connection to a third party provided
component which thereafter enables the optical metrology device to perform
Scatterometry Technology measurements; or     iii) does not include
Scatterometry Technology when shipped but is subsequently upgraded (by
Therma-Wave or a third party): a) to perform Scatterometry Technology
measurements or, b) by the addition of components enabling connection of said
optical metrology device to third party hardware or software for performing
Scatterometry Technology measurements.

      1.3 “Film Measurement Technology” shall mean any technology capable of
measuring the thickness and/or dispersion characteristics of a film on a
substrate.

      1.4 “TW XRR Patents” shall mean all patents, patent applications, utility
models or applications for intellectual property rights in any country currently
owned or controlled by Therma-Wave as of the Effective Date and relating to
methods or apparatus for measuring x-ray reflectance. The TW XRR Patents shall
include the XRR Patents and the Patent Families thereof but shall not include
any of the TW Patents.

      1.5 “KLA-Tencor Products” shall mean any product made and sold by
KLA-Tencor at any time prior to the termination of this Agreement, where such
product relies upon either Film Measurement Technology or Scatterometry
Technology to make a measurement.

      1.6 “Patent Family” shall mean any patent, patent application, utility
model, or application for



--------------------------------------------------------------------------------



 



intellectual property rights in any country claiming, in whole or in part, the
benefit of a common filing date with a specific granted patent or patent
application referenced herein.

      1.7 “KT Scatterometry Patent Claims” shall mean a claim of any patent
owned or controlled by KLA-Tencor and having a priority date prior to the date
of execution hereof, which claim is directed to a method, or apparatus or
component thereof for performing Scatterometry Technology. The recitation of a
method apparatus or component thereof involving Film Measurement Technology
shall not be deemed to be directed to a method apparatus or component for
performing Scatterometry Technology, unless additional steps or elements for
performing scatterometry analysis regarding Scatterometry Technology are recited
or unless such claimed method, apparatus or component has no substantial
commercial use other than for performing scatterometry measurements.

      1.8 “TW Scatterometry Patent Claims” shall mean a claim of any patent
owned or controlled by Therma-Wave and having a priority date prior to the date
of execution hereof, which claim is directed to a method, apparatus or component
thereof for performing Scatterometry Technology. The recitation of a method
apparatus or component thereof involving Film Measurement Technology shall not
be deemed to be directed to a method apparatus or component thereof for
Scatterometry Technology, unless additional steps or elements for performing
scatterometry analysis regarding Scatterometry Technology are recited or unless
such claimed method, apparatus or component has no substantial commercial use
other than for performing scatterometry measurements.

      1.9 The terms “Integrated Machine” means an optical metrology unit meeting
all of the following criteria: a) integrated (when in use) to perform
scatterometry measurements in conjunction with a Tokyo Electron Ltd.
semiconductor process tool; b) using a common wafer handler with such process
tool; and c) where the gross revenue derived by Therma-Wave from the sale or
other transfer of such unit, including all associated software and services and
any bundled hardware and other consideration (where such other consideration is
directly tied to the sale or transfer of such unit), is less than $250,000 per
unit (as adjusted on an annual basis based on CPI).

2. COVENANTS

      2.1 KLA-Tencor agrees not to assert any of the KT Scatterometry Patent
Claims against Therma-Wave (and end-user customers of Therma-Wave for claims
based on the sale and/or use by said customers of Scatterometry Products
purchased from Therma-Wave) for making, using, selling, offering for sale or
importing Scatterometry Products for which a royalty has been paid as provided
in Section 3.1 hereof. Therma-Wave hereby covenants and agrees not to directly
or indirectly aid, assist or participate in any action or proceeding contesting
or challenging the validity, patentability or enforceability of any of the KT
Scatterometry Patents, including but not limited to any action or proceeding
before any federal or state court, any patent office, and any other governmental
agency, except that this covenant shall not apply to any patent which is
asserted against Therma-Wave by KLA-Tencor in any type of legal proceeding.
Therma-Wave shall mark (but only to the extent proposed by KLA-Tencor) all
Scatterometry Products made or sold by Therma-Wave to identify such products as
made under an agreement involving the patents including the KT Scatterometry
Patent Claims, in a manner compliant with 35 USC section 287, to the extent
required by such section for KLA-Tencor to benefit from the provisions of
section 287.

      2.2 Therma-Wave agrees not to assert any claim of patent infringement
under the TW Scatterometry Patents against KLA-Tencor (and end-user customers of
KLA-Tencor for claims based on the sale and use of such KLA-Tencor Products
purchased from KLA-Tencor) for making, using, selling, offering for sale or
importing KLA-Tencor Products. Therma-Wave further agrees not to assert any
claim of patent infringement under the TW Patents and any member of the Patent
Families thereof against KLA-Tencor (and end-user customers of KLA-Tencor for
claims based on the sale and use of such KLA-Tencor Products purchased from
KLA-Tencor) for making, using, selling, offering for sale or importing
KLA-Tencor Products. KLA-Tencor hereby covenants and agrees not to directly or
indirectly aid, assist or participate in any action or proceeding contesting or
challenging the validity, patentability or enforceability of any of the TW
Scatterometry Patents or the TW Patents, including but not limited to any action
or proceeding before any federal or state court, any patent office, and any
other governmental agency except that this covenant shall not apply to any
patent which



--------------------------------------------------------------------------------



 



is asserted against KLA-Tencor by Therma-Wave in any type of legal proceeding,
KLA-Tencor shall mark (but only to the extent proposed by Therma-Wave) all
KLA-Tencor Products made or sold by KLA-Tencor to identify such products as made
under an agreement involving the patents including the TW Patents or the TW
Scatterometry Patent Claims, in a manner compliant with 35 USC section 287, to
the extent required by such section for Therma-Wave to benefit from the
provisions of section 287.

      2.3 Therma-Wave agrees to assign, and hereby does assign all right, title
and interest in the TW XRR Patents to KLA-Tencor. Therma-Wave hereby covenants
and agrees not to directly or indirectly aid, assist or participate in any
action or proceeding contesting or challenging the validity, patentability or
enforceability of any of the TW XRR Patents, including but not limited to any
action or proceeding before any federal or state court, any patent office, and
any other governmental agency. Therma-Wave agrees to assist KLA-Tencor, upon
request by KLA-Tencor, in the procurement and enforcement of the TW XRR Patents.
KLA-Tencor shall reimburse Therma-Wave for any costs reasonably incurred by
Therma-Wave in fulfilling such requests; provided, however, that any reimbursed
cost in excess of $1000 shall first be approved in writing by KLA-Tencor.
However, Therma-Wave shall not be obligated to render any assistance to
KLA-Tencor, as above provided, unless KLA-Tencor shall first approve in writing
to reimburse Therma-Wave for its anticipated expenses. KLA-Tencor agrees not to
assert any claim of infringement against Therma-Wave under the TW XRR Patents
for those products shipped by Therma-Wave prior to the Effective Date.

      2.4 Therma-Wave hereby exclusively licenses KLA-Tencor under the Edge
Patent and all members of the Patent Family of the Edge Patent the right, with
right of sublicense, to make, use, sell, offer for sale and import only products
for x-ray reflectance. Such exclusive license shall include the right to sue any
entity for activity within the scope of the exclusive license grant, as well as
the right to collect damages (including, without limitation, past damages for
causes of action arising before the Effective Date). Therma-Wave agrees to
assist KLA-Tencor, upon request by KLA-Tencor, in the procurement and
enforcement of the Edge Patent and all members of the Patent Family of the Edge
Patent. KLA-Tencor shall reimburse Therma-Wave for any costs reasonably incurred
by Therma-Wave in fulfilling such requests; provided, however, that any
reimbursed cost in excess of $1000 shall first be approved in writing by
KLA-Tencor. However, Therma-Wave shall not be obligated to render any assistance
to KLA-Tencor, as above provided, unless KLA-Tencor shall first approve in
writing to reimburse Therma-Wave for its anticipated expenses KLA-Tencor agrees
not to assert any claim of infringement against Therma-Wave under the Edge
Patent and all members of the Patent Family of the Edge Patent for those
products shipped by Therma-Wave prior to the Effective Date.

3 — PAYMENTS

      3.1 Therma-Wave shall pay KLA-Tencor the Payment Amount, as hereinafter
defined, for each Scatterometry Product shipped by or on behalf of Therma-Wave
during the term of this Agreement. Payments shall be made on a quarterly basis
within 30 days of the end of each calendar quarter. No payment shall be required
under this Agreement for any such apparatus made and sold entirely after the
expiration of the last to expire of the patents which include KT Scatterometry
Patent Claims. If a product shipped by or on behalf of Therma-Wave to an
end-user is returned to Therma-Wave, and all payments made by the end-user in
respect of said Scatterometry Product are returned to the end-user, then
Therma-Wave may apply the payment made to KLA-Tencor under this paragraph as a
credit against a future payment due hereunder. Payments made under this
Agreement, except for those provided for in Paragraph 5.3, are not refundable.

      3.2 All payments to KLA-Tencor under this Agreement are to reference this
Agreement, be made in the form of a check payable to KLA-Tencor Corporation, and
be sent by overnight courier to the following address: General Counsel,
KLA-Tencor Corporation, 160 Rio Robles, San Jose CA 95134. All amounts payable
to KLA-Tencor under this Agreement shall be paid in U.S. dollars without any
deduction for any government withholding and any amounts payable for any
applicable sales taxes, use taxes, or similar taxes. In the event that any
amount payable to KLA-Tencor under this Agreement is not paid when due, then
Therma-Wave shall thereafter pay to KLA-Tencor interest on any and all overdue
payments required to be made to KLA-Tencor under this Agreement, commencing on
the date such overdue payment becomes due, at an annual rate of five
(5) percentage points higher than the prime interest rate quoted by the head
office of Citibank N.A., New York, at the close of banking on such date, or on
the first business day thereafter if such date falls on a non business day. If
such interest rate exceeds the maximum legal rate in the jurisdiction where a
claim



--------------------------------------------------------------------------------



 



therefore is being asserted, then the interest rate shall be reduced to such
maximum legal rate.

     3.3 Therma-Wave agrees to maintain adequate documentation and accounting
records to demonstrate compliance with the provisions of this Section for at
least as long as its normal document retention policy, but in no event less than
two (2) years. At any time during the term of this Agreement on an annual basis
upon KLA-Tencor’s request, and upon thirty (30) days written notice to
Therma-Wave, Therma-Wave shall permit an independent third party to review all
such documentation and accounting records. KLA-Tencor shall only be entitled to
learn the amount of royalty owing pursuant to any examination performed under
this paragraph, along with the reasoning asserted by the independent third party
as to the amount due. The fees charged by such third party shall be paid by
KLA-Tencor unless the third party finds an underpayment by Therma-Wave. In the
event of an underpayment not cured prior to initiation of the review, the fees
of the independent third party shall be paid by Therma-Wave. Any underpayments
discovered during such an audit will not be considered a breach of this
agreement so long as Therma-Wave pays to KLA-Tencor the amounts finally
determined to be owed to KLA-Tencor.

     3.3.1 To ensure compliance with the provisions of Paragraph 3, Therma-Wave
hereby agrees that KLA-Tencor is permitted to make annual inspections of all
models of Therma-Wave’s products (including software), that both (i) are capable
of performing measurements useful for Scatterometry Technology; and
(ii) effective as of the date of any such inspection, are then advertised or
promoted by Therma-Wave or otherwise offered for sale, lease, loan or
consignment. These inspections shall be of a scope sufficient to determine
Therma-Wave’s compliance with Paragraph 3. Such inspections shall be performed
by an independent third party to be agreed upon by the Parties and the details
of such inspection and the products and technology disclosed during such
inspection shall be kept confidential and not disclosed to KLA-Tencor; provided,
however, that the details of the inspection may be used to assist the
independent third party of paragraph 3.3 in determining the royalty owed. Any
reporting to KLA-Tencor by such third party regarding the inspection shall be
limited to whether Therma-Wave has complied with paragraph 3.

     3.4 Until the expiration of this Agreement, on or around July 1 of each
year, Therma-Wave shall deliver to KLA-Tencor a certificate signed by the Chief
Executive Officer of Therma-Wave certifying that Therma-Wave has made all
payments due under this Agreement.

     3.5 In respect of any Scatterometry Product other than the Integrated
Machines provided for in Paragraph 3.6, below, the Payment Amount shall be
$50,000 (but with adjustment for CPI, as set forth herein) for each
Scatterometry Product shipped by Therma-Wave during the term of this Agreement
for the first 500 such apparatus shipped by or on behalf of Therma-Wave. The
$50,000 Payment Amount set forth in this section shall be revised annually
beginning on June 30, 2005, based on the Consumer Price Index (CPI) for the
first 500 apparatus. For any apparatus shipped in excess of the first 500, the
Payment Amount shall continue at the same rate paid for the 500th apparatus,
with the payments thereafter continuing to rise annually based on the CPI unless
the payment for the 500th apparatus is less than $75,000. If the Payment Amount
for the 500th apparatus is less than $75,000, then the Payment Amount for the
501st apparatus and all apparatus shipped thereafter shall be $75,000, without
further increases for the CPI.

     3.6 In respect of any Integrated Machine, the Payment Amount shall be
twenty-five percent (25%) of the amount payable as provided for in
Paragraph 3.5, above on behalf of a Scatterometry Product sold during the same
annual period. Integrated Machines shall be considered as an apparatus for the
purpose of counting when the sale of 500 apparatuses has occurred.

4.     REPRESENTATIONS AND WARRANTIES

     4.1 Therma-Wave represents and warrants to KLA-Tencor that a) except with
respect to Patent No. 5,619,548 Therma-Wave owns all right, title and interest
in the TW Patents and the TW XRR Patents and that Therma-Wave has the right to
enter into the assignments set forth in paragraph 2.3, b) with respect to Patent
No. 5,619,548 Therma-Wave, to its knowledge after reasonable inquiry, owns all
right, title and interest in such patent, has disclosed to KLA-Tencor all
material information known to Therma-Wave regarding such ownership, and that
Therma-Wave has the right to enter into the assignments set forth in
paragraph 2.3, c) the TW XRR Patents are free from liens, d) except as set forth
in Exhibit A, the TW XRR Patents are not licensed to any entity or subject to
any nonassertion covenant, immunity from suit, or similar encumbrance, and
e) the TW Patents and Patent Families thereof include all patents and patent
applications owned or controlled by Therma-Wave, as of the date of execution of
this Agreement, claiming methods or apparatus regarding: i)



--------------------------------------------------------------------------------



 



combinations of single wavelength ellipsometry with other measurement devices
relying on polychromatic sources for measurements; ii) combinations of stress
and film measurement; and/or iii) rotating compensator spectroscopic
ellipsometers.

     4.2 Therma-Wave releases and forever discharges KLA-Tencor, from any and
all claims of patent infringement based on the TW Patents, the TW Scatterometry
Patent Claims and/or the TW XRR Patents to the extent such claims seek judicial
relief for activities by KLA-Tencor occurring prior to the Effective Date of
this Agreement. The Parties acknowledge that this release does not encompass
claims pertaining to future activity of KLA-Tencor. Nothing in this paragraph
shall be construed as affecting the scope of the covenants set forth in
paragraph 2 of this Agreement.

      4.3 KLA-Tencor releases and forever discharges Therma-Wave, from any and
all claims of patent infringement based on the KT Scatterometry Patent Claims to
the extent such claims seek judicial relief for activities by Therma-Wave
occurring prior to the Effective Date of this Agreement. The Parties acknowledge
that this release does not encompass claims pertaining to future activity of
Therma-Wave. Nothing in this paragraph shall be construed as affecting the scope
of the covenants set forth in paragraph 2 of this Agreement.

5. TERM AND TERMINATION

      5.1 This Agreement shall begin on the Effective Date and continue in full
force and effect until the expiration of the last to expire of the patents and
patent applications containing the KT Scatterometry Patent Claims, the
TW Patents and the TW Scatterometry Patent Claims.

      5.2 In the event that either Party commits any material breach of this
Agreement, and if such breach remains uncured 30 days after receipt by the
breaching Party of written notice of such breach, the nonbreaching Party shall
have the right to terminate this Agreement upon written notice of such
termination. The releases granted to the breaching Party under Section 4.2 or
4.3 hereof shall likewise terminate. The rights of the nonbreaching Party under
this Agreement shall survive such termination.

      5.3 If a dispute arises as to whether a product sold by Therma-Wave is a
Scatterometry Product, KLA-Tencor will first notify Therma-Wave in writing and
the Parties will meet in good faith to resolve the dispute. The entire basis for
such dispute shall be disclosed by both Parties, and all supporting
documentation shall be disclosed to each Party’s outside counsel and independent
expert so that the basis of the dispute may be fully understood and discussed
between the Parties. If such a meeting fails to resolve the dispute, then the
determination will made by the American Arbitration Association (AAA) under its
Patent Arbitration Rules, in San Jose, California by three arbitrators and
judgment on the award rendered by the arbitrator may be entered by any court
having jurisdiction thereof. Confidential technical information related to the
accused product disclosed to the Arbitrators shall be kept confidential and not
disclosed to either Party (except that such information shall be disclosed to
each Party’s outside attorneys, consultants and experts as part of a normal
discovery process and consistent with the rules of the AAA) and the decision of
the arbitrators given to either Party shall be limited to their conclusion as to
whether the accused product is a Scatterometry Product and the amount, if any,
that is owed. The Parties’ outside lawyers shall receive an explanation of the
arbitrator’s reasoning.

      During the pendency of the arbitration Therma-Wave shall pay to KLA-Tencor
the royalties provided for in Paragraph 3.1 in respect of a disputed product. If
the arbitrators determine that a disputed product is a Scatterometry Product,
then Therma-Wave shall pay for the cost of the arbitration. If the arbitrators
determine that a disputed product is not a Scatterometry Product, then
KLA-Tencor shall pay for the cost of the arbitration and, in addition, shall
refund to Therma-Wave all royalties paid by Therma-Wave in respect of the
disputed product plus interest on such payments at the rate provided in
Paragraph 3.2.

      5.4 KLA-Tencor’s covenant not to sue Therma-Wave specified in
paragraph 2.1 shall survive any termination of this Agreement with respect to
any Scatterometry Product in respect of which Therma-Wave has made the royalty
payments provided for in paragraphs 3.1 or 5.3.



--------------------------------------------------------------------------------



 



6. GENERAL PROVISIONS

      6.1 All questions concerning: (i) the validity, interpretation, or
performance of the terms of this Agreement or of any rights or obligations of
the Parties hereto; and (ii) the legal relationship between the Parties; shall
be governed by and construed according to the laws of the State of California,
excluding its conflict of laws rules to the extent such rules would apply the
law of another jurisdiction.

      6.2 This Agreement (including the Exhibits hereto which are incorporated
herein by this reference) constitutes the entire agreement between the Parties
with respect to the subject matter hereof. This Agreement supersedes all prior
written or oral agreements, communications, and understandings between the
Parties with respect to such subject matter.

      6.3 This Agreement may not be amended, modified, or supplemented orally.
This Agreement may only be amended, modified, or supplemented by an instrument
in writing specifically mentioning this Agreement and signed by the Party
against whom such amendment, modification, or supplement is sought to be
enforced.

      6.4 No waiver of any provision of this Agreement shall be effective unless
in writing and signed by the Party against whom such waiver is sought to be
enforced. No failure or delay by any Party in exercising any right, power, or
remedy under this Agreement shall operate as a waiver of any such right, power,
or remedy. The express waiver of any right or default hereunder shall be
effective only in the instance given and shall not operate as or imply a waiver
of any similar right or default on any subsequent occasion.

      6.5 Any notice, demand, or request required or permitted to be given under
this Agreement: (1) shall be made in writing; (2) Shall be addressed to a Party
at the address of such Party set forth below or such other notice address as
such Party may request by notifying the other Party in writing; and (3) shall be
deemed given when: (i) delivered personally; (ii) sent via registered or
certified mail, return receipt requested; or (iii) sent via overnight courier.

Until further notice, the address for KLA-Tencor shall be as follows:



  Sergio Edelstein   KLA-Tencor Corporation   160 Rio Robles   San Jose CA 95134
  Facsimile: (408) 875-1525     With a copy to:     General Counsel   KLA-Tencor
Corporation   160 Rio Robles   San Jose, CA 95134   Facsimile: (408) 857-2002

Until further notice, the address for Therma-Wave shall be as follows:



  Therma-Wave, Inc.   1250 Reliance Way   Fremont, CA 94539   Attn: Chief
Financial Officer   Fax: 510 226 6834     With a copy to:     Patent Counsel  
Therma-Wave, Inc.   1250 Reliance Way   Fremont, CA 94539



--------------------------------------------------------------------------------



 



      6.6 If any provision of this Agreement is for any reason held to be
invalid, illegal, or unenforceable under applicable law in any respect then:
(i) such invalidity, illegality, or unenforceability shall not affect the other
provisions of this Agreement; (ii) this Agreement shall be construed as if such
invalid, illegal or unenforceable provision were excluded from this Agreement;
and (iii) the court in its discretion may substitute for the excluded provision
an enforceable provision which in economic substance reasonably approximates the
excluded provision. If any provision of this Agreement is for any reason held to
be excessively broad as to duration, geographical scope, activity, or subject,
then such provision shall be construed by limiting and reducing it so as to be
enforceable to the extent compatible with the then-applicable law.

      6.7 This Agreement shall be binding on and inure to the benefit of the
Parties hereto and their respective successors and assigns (including successors
and assigns though merger, sale of all or substantially all assets, sale of a
majority interest, or similar transaction); provided, however, that no
assignment (including by operation of law) of the covenants not to sue contained
in Section 2.1 of this Agreement shall expand the scope of such covenants beyond
the scope existing on the Effective Date. This Agreement may not be assigned by
Therma-Wave without the express written consent of KLA-Tencor except as part of
the sale (though merger, sale of all or substantially all assets, sale of a
majority interest, or similar transaction) of Therma-Wave.

      6.8 The Parties agree that each Party will bear its own costs and
attorneys fees incurred in connection with the negotiation and execution of this
Agreement.

      6.9 The Parties agree to execute and deliver any and all documents
reasonably required to effectuate the terms and conditions, purposes, and aim of
this Agreement. Therma-Wave agrees to execute the assignments set forth in
Exhibit B for each of the TW XRR Patents.

      6.10 Each Party warrants that: (i) no other person or entity not a Party
hereto has claimed or now claims any interest in the subject of this Agreement;
(ii) such Party has the sole right and exclusive authority to execute this
Agreement and to receive the consideration provided herein; and (iii) such Party
has not sold, assigned or otherwise set over to any other person or entity, any
claim, lien, demand, contract, debt, expense, cause of action, obligation,
damage or liability covered hereby. Except as expressly stated in this
Agreement, nothing in this Agreement is intended to confer upon any person or
entity, other than the Parties to this Agreement, any rights, remedies,
obligations, or liabilities under or by reason of this Agreement.

      6.11 KLA-Tencor has not made, and does not make, any representations or
warranties regard validity of the KLA Scatterometry Patent Claims and the
obligations undertaken in Paragraph 2, and nothing in this Agreement shall be
construed as making any representations or warranties regarding the validity of
such patent or impose any obligation on KLA-Tencor to maintain the validity
and/or enforceability of any patent, including without limitation the payment of
any maintenance fees or taking any other action to keep such patent in full
force and effect. Except as provided otherwise in this Agreement, in the event
that one or more of the patents containing the KLA Scatterometry Patent Claims
expires, terminates, lapses and/or is subsequently determined to be invalid
and/or unenforceable, then the terms of this Agreement shall nevertheless
survive such expiration, termination, lapse, and/or determination of invalidity
and/or unenforceability, and such expiration, termination, lapse, and/or
determination of invalidity and/or unenforceability shall not be a basis for
setting aside, invalidating, voiding, or otherwise undoing, this Agreement or
any of the other terms hereof.

      6.12 Therma-Wave has not made, and does not make, any representations or
warranties regard validity of the TW Patents, TW Scatterometry Patents or the
TW XRR Patents other than the representations set forth in paragraph 4.1 and the
obligations undertaken in Paragraph 2, and nothing in this Agreement shall be
construed as making any representations or warranties regarding the validity of
any such patent or impose any obligation on Therma-Wave to maintain the validity
and/or enforceability of any patent, including without limitation the payment of
any maintenance fees or taking any other action to keep such patent in full
force and effect. Except as provided otherwise in this Agreement, in the event
that one or more of the TW Patents or the patents containing the TW
Scatterometry Patent Claims expires, terminates, lapses and/or is subsequently
determined to be invalid and/or unenforceable, then the terms of this Agreement
shall nevertheless survive such expiration, termination, lapse, and/or
determination of invalidity and/or unenforceability, and such expiration,
termination, lapse, and/or determination of invalidity and/or unenforceability
shall not be a basis for



--------------------------------------------------------------------------------



 



setting aside, invalidating, voiding, or otherwise undoing, this Agreement or
any of the other terms hereof.

      6.13 This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one instrument.

      6.14 The scope of this Agreement shall be worldwide.

      6.15 This Agreement shall not be deemed to alter or in any way affect the
terms of the 2001 Settlement Agreement or the 2002 Settlement Agreement. Both
the 2001 Settlement Agreement (including, without limitation, Section 4a.
thereof) and the 2002 Settlement Agreement (including, without limitation,
Section 2.5.1 thereof) remain in full force and effect.

      6.16 This Agreement is entered into by the undersigned Parties freely and
voluntarily. Each person signing below warrants that such person is authorized
to sign this Agreement in the capacity indicated and to bind the Party on behalf
of which such person signed to the terms of this Agreement.

Executed effective as of the date first set forth above.

     
KLA-TENCOR:
  KLA-TENCOR CORPORATION, a Delaware corporation
By: /s/ STUART J. NICHOLS
Name: Stuart J. Nichols
Title: Vice President, General Counsel  
THERMA-WAVE:
  THERMA-WAVE, INC., a Delaware, corporation
By: /s/ PAPKEN S. DER TOROSSIAN
Name: Papken S. Der Torossian
Title: Chairman of the Board



--------------------------------------------------------------------------------



 



PATENTS

ASSIGNMENT

     WHEREAS, Therma-Wave, Inc. (referred to herein as “Assignor”), a
corporation of the State of Delaware, is the owner of all right, title and
interest in and to the patents and patent applications listed in the attached
Appendix A, together with all reissues, continuations, divisions,
continuations-in-part, and foreign counterparts thereto (collectively referred
to herein as the Patent Rights), and

     WHEREAS, KLA-Tencor Corporation (referred to herein as “Assignee”), a
corporation of the State of Delaware, is desirous of acquiring the entire right,
title and interest an and to said Patent Rights, thereof;

     NOW, THEREFORE, in consideration of the sum of one dollar and other good
and valuable consideration, receipt and sufficiency of which is hereby
acknowledged, Assignor, by these presents, does hereby sell, assign, and
transfer unto Assignee the entire right, title and interest in and to the Patent
Rights, as well as the right to collect past damages, to be held and enjoyed by
said Assignee, its successors, legal representatives and assigns.

                Dated: August 12, 2004  By:   /s/ PAPKEN S. DER TORROSSIAN      
  Papken S. Der Torossian        Title:   Chairman of the Board
Therma-Wave     

             
State of California
    )      

    )     ss.
County of Santa Clara
    )      

     On this 12th day of August, in the year 2004, before me, Kerry Robinson,
Notary Public, personally appeared Papken S. Der Torossian (or proved to me on
the basis of satisfactory evidence) to be the person whose name is subscribed to
the within instrument, and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature the instrument the person, or
entity upon behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.
Notary Signature: /s/ Kerry Robinson





--------------------------------------------------------------------------------



 



APPENDIX A



1.   US Patents Nos. 5,619,548, 6,453,006, 6,507,634, 6,643,354, 6,754,305,
6,408,048, 6,512,815, and 6,678,349   2.   US Patent Application Serial Nos.
10/053,373, and 09/969,561

